Citation Nr: 1314765	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
 in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service-connected death and burial benefits.

2.  Entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  The Veteran died on December [redacted], 2006 and the appellant reports to be the Veteran's sister.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 administrative decision in which the RO denied service-connected death and burial benefits; the appellant was awarded nonservice-connected death burial benefits, to include a plot allowance in a decision earlier that same month.

The appellant requested a hearing before a Decision Review Officer (DRO) at the RO.  A February 2009 letter informed her that such a hearing was scheduled for April 2009.  However, prior to the scheduled hearing, the appellant withdrew her DRO hearing request.

In her substantive appeal, the appellant requested a hearing before a Veterans Law Judge at the RO.  A May 2009 letter informed the appellant that such a hearing was scheduled in July 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, her Board hearing requested is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

In April 2010, the Board, inter alia, remanded the instant claim for death and burial benefits to the RO, via the Appeals Management Center (AMC) for further action, to include additional development of the evidence.  After accomplishing additional action, the AMC continued to deny the claim, and returned the matter to the Board for further appellate consideration.

The Board's decision on the claim for service-connected death and burial benefits is set forth below.  The claim for an earlier effective date for the award of service connection for PTSD, for the accrued benefit purposes-for which the appellant has completed the first of two actions required to place the matter in appellate status-is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  The appellant has been already been awarded nonservice-connected death and burial benefits, to include a plot allowance.

2.  The appellant, who has identified herself as the Veteran's sister, cannot be recognized an eligible claimant for purposes of receiving benefits for service connection for the cause of the Veteran's death.

3.  The appellant lacks standing to pursue a claim for service-connected death and burial benefits.


CONCLUSION OF LAW

As the appellant is not an eligible claimant for purposes of receiving benefits for service connection for the cause of the Veteran's death, her claim for service-connected death and burial benefits is without legal merit.  38 U.S.C.A. §§ 1110, 1310, 2302 (West 2002); 38 C.F.R. §§ 3.50, 3.57, 3.59, 3.312, 3.1600 (2012).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

As will be explained below, the claim herein decided lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

The Board further notes that, in this case, the RO/AMC denied the appellant's claim upon consideration of the merits of a claim for service connection for the cause of the Veteran's death but did not consider whether she had standing to bring such a claim.  However, as a threshold requirement, an appellant who files an appeal must have standing.  For an appellant to have standing, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211(2003); Redding v. West, 13 Vet. App. 512, 514 (2000).  As detailed below, the appellant is not an eligible claimant to receive benefits related to service connection for the cause of the Veteran's death as a matter of law, and therefore has no standing to pursue a claim requiring a finding of service connection for the cause of the Veteran's death.  In light of the above, and because, lacking standing, the appellant can never prevail on this matter, she is not prejudiced by the Board considering, fundamentally, whether she has standing to pursue the instant claim, or by its denial of the claim on a basis different than the RO.

II.  Analysis

The basic facts in this case are not in dispute.  The Veteran in this case died in December 2006.  His death certificate lists the immediate cause of death as cardiac arrest due to a gastro-intestinal hemorrhage.  Other significant conditions contributing to his death but not resulting in the underlying cause of death were listed to include shock and metabolic acidosis.  The appellant in this case has reported being the Veteran's sister.

The term 'burial benefits' means payment of money toward funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

As noted in the Introduction, this appeal originates from a claim for burial benefits by the appellant.  In May 2007, the RO awarded nonservice-connected burial  benefits, but denied entitlement to greater, service-connected burial benefits on the basis that the Veteran's death was not related to service.  Notice of the May 2007 administrative decision was sent to the appellant, as well as information regarding the right to appeal.  In April 2008, the appellant initiated an appeal with regards to the denial of service-connected burial benefits.

Because the critical inquiry in determining whether service-connected burial benefits are warranted is whether the Veteran's death is service-related, initial consideration of whether service connection is warranted for the cause of the Veteran's death is required.  In other words, an award of service-connected burial benefits is predicated on a determination of whether service connection for the Veteran's cause of death is warranted.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id. 

As mentioned above, the appellant has identified herself as the Veteran's sister.  However, benefits based upon a finding of service connection for the cause of the Veteran's death are payable only to the Veteran's surviving spouse, children or parents only.  38 U.S.C.A. § 1310(a); 38 C.F.R. §§ 3.50, 3.57, 3.59.  The appellant has not claimed, nor does the record indicate, that she is the Veteran's spouse, parent, or child, or that she is pursuant benefits on behalf of the Veteran's spouse, parent or child.  As such, she is not an eligible claimant for benefits based on a finding of service connection for the cause of the Veteran's death, as a matter of law.  

The pertinent legal authority governing recognition as an eligible claimant for compensation for the cause of the Veteran's death is clear and specific, and the Board is bound by such authority.  Accordingly, as the appellant is not an eligible claimant for compensation for the cause of the Veteran's death, her claim for service-connected death and burial benefits, which requires a finding of service connection for the cause of the Veteran's death, must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426  (1994).


ORDER

Entitlement to service-connected death and burial benefits is denied.


REMAND

In a February 2013 rating decision, the RO, inter alia, denied the appellant's claim for an earlier effective date for the award of service connection for PTSD for accrued benefits purposes.  In March 2013, the appellant filed a notice of disagreement (NOD) with respect to this issue.  The RO has not yet issued a SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R.        § 19.29 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, this matter must be remanded to the RO for the issuance of an SOC. Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 ((West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).  


Accordingly, this matter is hereby REMANDED for the following action:

Furnish to the appellant an SOC on the claim for an earlier effective date for the award of service connection for PTSD, for accrued benefits purposes, along with a VA Form 9, and afford her the appropriate opportunity to submit a substantive appeal perfecting an appeal on this issue.

The appellant is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claim for an earlier effective date for the award of service connection for PTSD, for accrued benefits purposes, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2012). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


